          Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,                *

          Plaintiff,                      *

vs.                                       *
                                                  CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P.             *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL             *
W. OATES,
                                          *
          Defendants.
                                          *

                                      O R D E R

          Having lost her battle to undo the confidentiality provisions

of    a     settlement    agreement    for    which    she    received   valuable

consideration, Leigh Ann Youngblood-West now seeks the Court’s

permission to file an action in state court against attorneys of

parties in this action for their conduct in anticipation of this

litigation.       Youngblood-West presumably finds it necessary to seek

the Court’s permission because her state court case will require

disclosure        of    information     covered   by     her     confidentiality

agreements and this Court’s permanent injunction preventing the

disclosure of that confidential information.                 Aflac, Dan Amos, and

William L. Amos, Jr. (“Dr. Amos”) contend that Youngblood-West’s

proposed state court complaint alleges claims that the Court

decided in this action and that the only purpose of the state court

action would be to find an avenue for disclosing the information


                                         1
     Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 2 of 12



that Youngblood-West contracted not to disclose.        Thus, Aflac, Dan

Amos, and Dr. Amos seek an injunction under the All Writs Act that

would prevent Youngblood-West from filing her proposed state court

complaint and require her to obtain the Court’s permission to file

any new lawsuit that involves claims arising from the same factual

predicate or nucleus of operative facts alleged in the present

action.   For the following reasons, Youngblood-West’s motion (ECF

No. 121) is denied and Aflac, Dan Amos, and Dr. Amos’s motions

(ECF Nos. 128 & 130) are granted to the extent described in this

Order.

                              BACKGROUND

     The Court previously set out the facts giving rise to the

parties’ dispute, see Order (Oct. 22, 2018), ECF No. 88, and will

not repeat those facts here, except to the extent they are directly

relevant to today’s Order.      The Court entered final judgment in

favor of Defendants in this action as to all of Youngblood-West’s

claims against them and in favor of Dr. Amos as to all of his

claims against Youngblood-West.        Order (Mar. 27, 2019), ECF No.

145; Judgment (Mar. 27, 2019), ECF No. 146.        The Court’s judgment

was based on finding as a matter of law that Youngblood-West and

Dr. Amos entered into enforceable settlement agreements which

contained confidentiality provisions.       See generally Order (Mar.

27, 2019). And, the Court enjoined Youngblood-West from disclosing

any information regarding the subject matter of those agreements


                                   2
        Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 3 of 12



unless permitted to do so by Court order.             Id. at 26.     Youngblood-

West filed a notice of appeal regarding the Court’s judgment.

Notice of Appeal (Apr. 24, 2019), ECF No. 152.

        One of the claims covered by the Court’s previous judgment

was a claim by Youngblood-West against Aflac and Dan Amos for the

intentional     infliction     of     emotional   distress     based    on   their

counsel’s conduct.         Specifically, Youngblood-West alleged that

“[o]n March 23, 2018, Defendants Aflac and Dan[] Amos, through

their     counsel    Alston      &    Bird,    LLP,     explicitly     threatened

Plaintiff’s      counsel      ‘personally,’       including     with     criminal

prosecution, lawsuits, and sanctions, if he filed the instant

complaint on Plaintiff’s behalf.”              Am. Compl. ¶ 12, ECF No. 26.

And, “Defendants Aflac and Dan[] Amos repeated their explicit

threats of criminal prosecution against Plaintiff and her counsel

on April 15, 2018.”           Id.     The complaint included a claim for

intentional infliction of emotional distress based on “Defendants’

misconduct.”      Id. ¶¶ 286-87.        The Court found as a matter of law

that “the 2018 legal threat by Dan Amos’s lawyers does not support

an [intentional infliction of emotional distress] claim.”                    Order

(Oct. 22, 2018), at 43.

        Notwithstanding    the       Court’s   ruling     on   her   intentional

infliction of emotional distress claim, Youngblood-West seeks to

file a claim in state court against Dan Amos and Aflac’s lawyers

for the same exact conduct that she alleged Dan Amos and Aflac


                                         3
     Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 4 of 12



were liable for in this action.          Mot. for Leave to File Compl.

Attach. 1, Draft Compl., ECF No. 121-1 (bringing a claim against

the attorneys for intentional infliction of emotional distress

stemming from the threats of criminal prosecution in the March and

April 2018 correspondences).         Although those lawyers were never

parties to this present action, their conduct was the basis of

Youngblood-West’s intentional infliction of emotional distress

claim against Aflac and Dan Amos.         The question presented by the

pending motions is whether the Court has the authority to prevent

her from filing this claim in state court when the litigation of

it will likely result in the disclosure of information covered by

the parties’ confidentiality agreement and in violation of the

Court’s permanent injunction.

                               DISCUSSION

     Common sense suggests that a party should not be allowed to

relitigate a futile claim which is asserted for the purpose of

circumventing   restrictions    on    her   disclosure   of   information

underlying the meritless claim.          But common sense is not always

dispositive of a legal issue, particularly when the issue involves

potential meddling by a federal court in a party’s attempt to

access state courts to vindicate her rights.          The law addresses

the complicated issues that arise in this context through a statute

with the imposing sounding name of “The All Writs Act.”




                                     4
      Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 5 of 12



      The All Writs Act provides that “[t]he Supreme Court and all

courts established by an Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions

and   agreeable      to    the    usages     and     principles    of    law.”

28 U.S.C. § 1651.         And,   “[t]he    court’s   power   to   protect    its

jurisdiction includes the power to enjoin a dissatisfied party

bent on re-litigating claims that were (or could have been)

previously litigated before the court from filing in both judicial

and non-judicial forums, as long as the injunction does not

completely foreclose a litigant from any access to the courts.”

Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1295 n.15 (11th

Cir. 2002); Maid of the Mist Corp. v. Alcatraz Media, LLC, 388 F.

App’x 940, 942 (11th Cir. 2010) (per curiam) (noting the All Writs

Act gives courts the “power to enjoin litigants who are abusing

the court system by harassing their opponents”).                    The Court

certainly has an interest in making sure that the permanent

injunction it issued here is obeyed.           And, it has an interest in

preventing a party subject to that injunction from relitigating a

claim that this Court has already decided, when the relitigation

of that claim will almost certainly require revealing or drawing

public   attention    to    confidential     information     subject    to   the

permanent injunction.1



1 There is reason to believe that Youngblood-West and her counsel are
motivated, at least in part, by a desire to draw attention to or reveal


                                      5
      Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 6 of 12



     Youngblood-West argues that another statute known as the

“Anti-Injunction    Act”   prevents       the   Court   from   protecting   its

permanent injunction and previous judgment through an All Writs

Act injunction.    See 28 U.S.C. § 2283.          “The Anti-Injunction Act

. . . ‘serves as a check on the broad authority recognized by the

All Writs Act,’” and it prohibits a court from enjoining a state

court action unless one of three exceptions applies. SFM Holdings,

Ltd. v. Banc of Am. Secs., LLC, 764 F.3d 1327, 1335 (11th Cir.

2014) (quoting Burr & Forman v. Blair, 470 F.3d 1019, 1027 (11th

Cir. 2006)).     Preliminarily, the Court observes that the Anti-

Injunction Act does not apply to the Court’s authority to issue an

order preventing an action from being filed in the first place as

opposed to enjoining it from proceeding after it has been filed.

See Riccard, 307 F.3d at 1299 n.16.              Here, there is no pending



the confidential information subject to the permanent injunction in this
case. For example, the proposed state court complaint says, “Youngblood-
West and her undersigned counsel remain subject to the preliminary
injunction in [this] case and are not at liberty to reveal the alleged
Misconduct no matter how much they wish to.” Draft Compl. ¶ 5 (emphasis
added). And, before this suit began, Youngblood-West’s counsel made a
public Linkedin posting stating:

     Earlier today, Aflac tried to scare me personally with
     extortion, securities fraud, Rule 11, disqualification, and
     other charges for advocating for my client wronged by Aflac
     and Dan Amos in the most horrific fashion. Somehow I am not
     scared a bit (you’ll know why soon enough). F*** you, Aflac
     and Dan Amos (can I say that on Linkedin?), you are going
     down soon, you know it, and you are the ones who should be
     scared.

Mem. of Law in Opp’n to Pl.’s Request for Leave to File Compl. Ex. A,
Email from D. Joffe to J. Grant (Mar. 23, 2018), ECF No. 129-1.


                                      6
      Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 7 of 12



state court action that this Court would be enjoining, so the Anti-

Injunction Act is arguably inapplicable.            But even if the Anti-

Injunction Act did apply, the relitigation exception to that Act

removes any impediment to the Court’s discretion in this case.

      Typically, “[a]n injunction under the relitigation exception

is appropriate where the state law claims would be precluded by

the doctrine of [claim preclusion].”         Original Brooklyn Bagel Co.

v. Bersin Bagel Grp., LLC, 817 F.3d 719, 725 (11th Cir. 2016)

(quoting Burr & Forman, 470 F.3d at 1029-30).            Claim preclusion

requires finding that four elements are met: “(1) there is a final

judgment on the merits; (2) the decision was rendered by a court

of competent jurisdiction; (3) the parties, or those in privity

with them, are identical in both suits; and (4) the same cause of

action is involved in both cases.”         Ragsdale v. Rubbermaid, Inc.,

193   F.3d   1235,   1238   (11th   Cir.   1999).      That   said,     “‘the

relitigation exception is narrower’ than traditional principles of

claim preclusion and ‘only authorizes an injunction to prevent

state litigation of a claim or issue that previously was presented

to and decided by the federal court.’”           In re Fundamental Long

Term Care, Inc., 873 F.3d 1325, 1339 (11th Cir. 2017)(quoting SFM

Holdings, 764 F.3d at 1336).

      Here, it is clear that Youngblood-West’s proposed state court

intentional infliction of emotional distress claim is precluded by

this Court’s final judgment on that claim.          The first two elements


                                     7
      Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 8 of 12



of claim preclusion are easily met; the Court issued a final

judgment on the merits of Youngblood-West’s intentional infliction

of   emotional     distress    claim   and   properly    exercised     federal

question jurisdiction when dismissing her complaint.             See Hidgon

v. Fulton Cty., Ga., 746 F. App’x 796, 799 (11th Cir. 2018) (per

curiam) (“A federal district court’s final judgment in a lawsuit

is a final judgment for the purposes of [claim preclusion].”).2

      The third element is also met because this action and the

proposed state court action involve the same parties or their

privies.   Even though Youngblood-West did not sue the attorneys in

this action, the attorneys were in privity with parties to the

action.    There are six circumstances in which privity exists,

including,    as    relevant     here,     where   a    “substantive    legal



2  Because the Court exercised federal question jurisdiction over
Youngblood-West’s complaint, federal preclusion law determines the
preclusive effect of its judgment. See Semtek Int’l Inc. v. Lockheed
Martin Corp., 531 U.S. 497, 507 (2001) (“[W]e have long held that States
cannot give [federal court judgments in federal question cases] merely
whatever effect they would give their own judgments, but must accord
them the effect this Court prescribes.”). Although Georgia preclusion
law apparently differs from federal law, the Court finds that the
application of that state law would not prevent the issuance of
injunctive relief.    Under Georgia law, a court’s final judgment is
suspended for preclusion purposes while that judgment is appealed.   See
CS-Lakeview at Gwinnett, Inc. v. Retail Dev. Partners, 602 S.E.2d 140,
142 (Ga. Ct. App. 2004); see also Ames v. J.P. Morgan Chase Bank, N.A.,
623 F. App'x 983, 986 (11th Cir. 2015) (per curiam) (“Georgia is,
apparently, among the minority of states that treat a lower court
judgment on appeal as not final for purposes of collateral estoppel or
res judicata.” (quoting Cox. v. Mayan Lagoon Estates, Ltd., 734 S.E.2d
883, 890 n.8 (Ga. Ct. App. 2012))). But, the Court can conceive of no
legitimate reason why it could not prevent Youngblood-West from filing
the state court action during the pendency of her appeal considering the
likelihood that the Court’s judgment will soon become final.


                                       8
     Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 9 of 12



relationship existed between the party to be bound and a party to

the judgment.”   Griswold v. Cty. of Hillsborough, 598 F.3d 1289,

1292 (11th Cir. 2010).    This legal relationship can arise from an

agency or employment relationship when the plaintiff brings claims

against a principal under a theory of respondeat superior based on

the conduct of its agent.      See Citibank N.A. v. Data Lease Fin.

Corp., 904 F.2d 1498, 1502 (11th Cir. 1990) (agreeing with other

circuits that “employer-employee or principal-agent relationships

may ground a claim preclusion defense, regardless which party to

the relationship was first sued” (quoting Lubrizol Corp. v. Exxon

Corp., 871 F.2d 1279, 1288 (5th Cir. 1989))); Sealey v. Branch

Banking & Tr. Co., 693 F. App’x 830, 835 (11th Cir. 2017) (per

curiam) (finding a substantive legal relationship existed based on

an employment relationship when the plaintiff sued the employer

for vicarious liability based on the same conduct that supported

his prior claim against the employees).          Here, Youngblood-West

sought to have the attorneys’ principals, Dan Amos and Aflac, held

liable under principles of respondeat superior for the very same

conduct   that   supports    her    claims    against    the   attorneys

individually in the proposed state court action.         Therefore, the

attorneys are in privity with Dan Amos and Aflac by virtue of their

agency relationship.

     Finally, Youngblood-West’s proposed state court intentional

infliction of emotional distress claim is based on the exact same


                                   9
     Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 10 of 12



conduct underlying her unsuccessful claim in this Court—sending

the March and April 2018 threatening correspondence.            The Court

actually decided the issues presented by the proposed state court

complaint when it ruled that “the 2018 legal threat by Dan Amos’s

lawyers does not support an [intentional infliction of emotional

distress] claim.”    Order (Oct. 22, 2018), at 43.       Youngblood-West

now argues that the Court did not decide whether the attorneys’

threats of criminal prosecution, as opposed to civil litigation,

in the March and April 2018 correspondences rose to the level of

extreme and outrageous conduct.      But, it is clear when reading the

Court’s full Order that “the 2018 legal threat” encompassed all

the threats made in the March and April 2018 correspondences,

including the threats of criminal prosecution.            See id. at 23

(referencing “Aflac and Dan Amos’s threats of criminal prosecution

in their March and April 2018 responses to Plaintiff’s settlement

demand letter”); id. at 31 (noting Youngblood-West alleged that

“Defendants threatened to criminally prosecute Plaintiff in 1992

and 2018”).    Youngblood-West also argues that the relitigation

exception does not apply because the Court did not decide whether

the attorneys’ threats of criminal prosecution violated the rules

of professional conduct, as she states in her proposed state court

complaint.    But, the proposed state court complaint includes no

claim for an alleged violation of ethics rules.        Its only claim is

for intentional infliction of emotional distress—the exact same


                                   10
        Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 11 of 12



claim    this Court already decided.                And, the alleged ethical

violation is premised on the exact same factual allegations that

were presented to this Court.            Therefore, the claims and issues

Youngblood-West’s proposed state court complaint asks that court

to decide were all previously presented to and decided by this

Court, and the relitigation exception to the Anti-Injunction Act

applies.

        To summarize, the Court finds that Youngblood-West’s proposed

state court action would be precluded by this Court’s judgment and

is therefore futile.          Thus, there is reason to believe its only

purpose is to disclose matters that are prevented from being

disclosed pursuant to the parties’ enforceable agreement, this

Court’s final judgment, and this Court’s permanent injunction.

Accordingly, the Court finds it appropriate to prevent the filing

of that action.       Further, based on the present record, the Court

finds that Youngblood-West and her counsel are likely to search

for other ways to circumvent the Court’s Orders, and thus she

should be required to seek permission from the Court before she

files any future action related to the same subject matter as this

action.

                                     CONCLUSION

        Based on the foregoing, the Court denies Youngblood-West’s

motion to file her state court action (ECF No. 121).                  The Court

further     grants   Aflac,    Dan    Amos,   and    Dr.   Amos’s   motions   for


                                        11
     Case 4:18-cv-00083-CDL Document 154 Filed 05/01/19 Page 12 of 12



permanent injunction (ECF Nos. 128 & 130) to the extent that

Youngblood-West must obtain permission from this Court before

filing any new action that involves claims arising from the same

factual predicate or nucleus of operative facts alleged in the

present action.

     IT IS SO ORDERED, this 1st day of May, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   12
